DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,838,283. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application					U.S. Patent No. 10,838,283
1. An imaging apparatus comprising: a main body having an imaging element; a rectangular display disposed along one surface of the main body; and a hinge unit that movably connects the display to the main body, wherein the hinge unit comprises a support portion connected to the main body so as to be rotationally movable about a first axis by a pair of first hinges on the first axis extending along one of two sides of the display which are at right angles to each other, the display is supported by the support portion so as to be rotationally movable about a second axis by a pair of second hinges on the second axis extending along other of the two sides of the display which are at right angles to each other, and each of the pair of first hinges has a hinge bracket which is disposed on the support portion at a different position from a position of a hinge bracket which each of the pair of second hinges has, so that the hinge bracket of each of the pair of first hinges is not directly connected to the hinge bracket of each of the pair of second hinges.  
2. The imaging apparatus according to claim 1, wherein the support portion comprises a first rotational movement operating portion, which is disposed away from the first axis and at one side located opposite to one side of the display along which the first axis extends, and is provided so as to be exposed to an outer circumference of the display, and the display comprises a second rotational movement operating portion disposed away from the second axis and at one side located opposite to one side of the display along which the second axis extends.  

3. The imaging apparatus according to claim 2, wherein the display comprises a cover that covers the hinge unit.  
4. The imaging apparatus according to claim 1, wherein the display comprises a rotational movement operating portion disposed away from the second axis and at one side located opposite to one side of the display along which the second axis extends, and the rotational movement operating portion comprises an engagement member movable 30 between a locked position at which the display is prevented from being rotationally moved about the second axis by engagement with the support portion and an unlocked position which is released from the engagement with the support portion, and a biasing member that biases the engagement member toward the locked position.  
5. The imaging apparatus according to claim 4, wherein the display comprises a cover that covers the hinge unit.  

6. The imaging apparatus according to claim 1, wherein an initial torque of rotational movement of the display about the second axis is larger than an initial torque of rotational movement of the support portion about the first axis.  
7. The imaging apparatus according to claim 6, wherein the display comprises a cover that covers the hinge unit.  

8. The imaging apparatus according to claim 1, wherein the main body comprises an engagement member movable between a locked position at which the support portion is fixed to the main body by engagement with the support portion and an unlocked position which is released from the engagement with the support portion, and a biasing member that biases the engagement member toward the unlocked position, and the engagement member is pressed by the display rotationally moved about the second axis in a direction of separating from one surface of the main body and is moved to the locked position.  
9. The imaging apparatus according to claim 8, wherein the display comprises a cover that covers the hinge unit.  
10. The imaging apparatus according to claim 1, wherein the display comprises a cover that covers the hinge unit.  

11. The imaging apparatus according to claim 1, wherein, when the display and the support portion are positioned along the one surface of the main body, a virtual straight line which interconnects the pair of first hinges and a virtual straight line which interconnects the pair of 31 second hinges intersect with each other in a planar view from a direction perpendicular to the one surface of the main body.  

12. An imaging apparatus comprising: a main body having an imaging element; a rectangular display disposed along one surface of the main body; and a hinge unit that movably connects the display to the main body, wherein the hinge unit comprises a first support portion connected to the main body so as to be rotationally movable about a first axis by a pair of first hinges on the first axis extending along one of two sides of the display which are at right angles to each other, a second support portion connected to the first support portion so as to be rotationally movable about a second axis parallel to the first axis by a pair of second hinges on the second axis biased toward one side located opposite to one side of the display along which the first axis extends with respect to the first axis, the display is supported by the second support portion so as to be rotationally movable about a third axis by a pair of third hinges on the third axis extending along other of the two sides of the display which are at right angles to each other, and each of the pair of second hinges has a hinge bracket which is disposed on the support portion at a different position from a position of a hinge bracket which each of the pair of third hinges has, so that the hinge bracket of each of the pair of second hinges is not directly connected to the hinge bracket of each of the pair of third hinges.  

13. The imaging apparatus according to claim 12, wherein the second support portion comprises a first rotational movement operating portion which is away from the first axis and at one side located opposite to one side of the display along which the first axis extends and is provided so as to be exposed to an outer circumference of the display, and a second rotational movement operating portion which is disposed away from the second axis and at one side of the display along which the first axis extends and is provided so as to be exposed to the outer circumference of the display, and the display comprises a third rotational movement operating portion disposed away from the third axis and at one side located opposite to one side of the display along which the third axis extends.  

14. The imaging apparatus according to claim 13, wherein the first rotational movement operating portion is provided so as to be exposed to one side located opposite to one side of the display along which the first axis extends on an outer circumference of the display.  

15. The imaging apparatus according to claim 14, wherein the display comprises a cover that covers the hinge unit.  

16. The imaging apparatus according to claim 13, wherein the display comprises a cover that covers the hinge unit.  
17. The imaging apparatus according to claim 12, wherein the display comprises a rotational movement operating portion disposed away from the third axis and at one side located opposite to one side of the display along which the third axis extends, and the rotational movement operating portion comprises an engagement member movable between a locked position at which the display is prevented from being rotationally moved about the third axis by engagement with the second support portion and an unlocked position which is released from the engagement with the second support portion, and a biasing member that biases the engagement member toward the locked position.  
18. The imaging apparatus according to claim 17, wherein the display comprises a cover that covers the hinge unit.  

19. The imaging apparatus according to claim 12, wherein an initial torque of rotational movement of the display about the third axis is larger than an initial torque of rotational movement of the first support portion about the first axis and an initial torque of rotational movement of the second support portion about the second axis.  
20. The imaging apparatus according to claim 12. wherein the main body comprises an engagement member movable between a locked position at which the second support portion is fixed to the main body by engagement with the second support portion and an unlocked position which is released from the engagement with the second support portion, and a biasing member that biases the engagement member toward the unlocked position, and the engagement member is pressed by the display rotationally moved about the third axis in a direction of separating from one surface of the main body and is moved to the locked position.  


21. The imaging apparatus according to claim 12, wherein the display comprises a cover that covers the hinge unit.
1. An imaging apparatus comprising: a main body having an imaging element; a rectangular display disposed along one surface of the main body; and a hinge unit that movably connects the display to the main body; wherein the hinge unit comprises a support portion connected to the main body so as to be rotationally movable about a first axis by a pair of first hinges on the first axis extending along one of two sides of the display which are at right angles to each other, the display is supported by the support portion so as to be rotationally movable about a second axis by a pair of second hinges on the second axis extending along other of the two sides of the display which are at right angles to each other, and one of the pair of first hinges is disposed between the pair of second hinges.




2. The imaging apparatus according to claim 1, wherein the support portion comprises a first rotational movement operating portion, which is disposed away from the first axis and at one side located opposite to one side of the display along which the first axis extends, and is provided so as to be exposed to an outer circumference of the display, and the display comprises a second rotational movement operating portion disposed away from the second axis and at one side located opposite to one side of the display along which the second axis extends.
3. The imaging apparatus according to claim 2, wherein the display comprises a cover that covers the hinge unit.
4. The imaging apparatus according to claim 1, wherein the display comprises a rotational movement operating portion disposed away from the second axis and at one side located opposite to one side of the display along which the second axis extends, and the rotational movement operating portion comprises an engagement member movable between a locked position at which the display is prevented from being rotationally moved about the second axis by engagement with the support portion and an unlocked position which is released from the engagement with the support portion, and a biasing member that biases the engagement member toward the locked position.
5. The imaging apparatus according to claim 4, wherein the display comprises a cover that covers the hinge unit.
6. The imaging apparatus according to claim 1, wherein an initial torque of rotational movement of the display about the second axis is larger than an initial torque of rotational movement of the support portion about the first axis.
7. The imaging apparatus according to claim 6, wherein the display comprises a cover that covers the hinge unit.
8. The imaging apparatus according to claim 1, wherein the main body comprises an engagement member movable between a locked position at which the support portion is fixed to the main body by engagement with the support portion and an unlocked position which is released from the engagement with the support portion, and a biasing member that biases the engagement member toward the unlocked position, and the engagement member is pressed by the display rotationally moved about the second axis in a direction of separating from one surface of the main body and is moved to the locked position.
9. The imaging apparatus according to claim 8, wherein the display comprises a cover that covers the hinge unit.
10. The imaging apparatus according to claim 1, wherein the display comprises a cover that covers the hinge unit.
11. The imaging apparatus according to claim 1, wherein, when the display and the support portion are positioned along the one surface of the main body, a virtual straight line which interconnects the pair of first hinges and a virtual straight line which interconnects the pair of second hinges intersect with each other in a planar view from a direction perpendicular to the one surface of the main body.
12. An imaging apparatus comprising: a main body having an imaging element; a rectangular display disposed along one surface of the main body; and a hinge unit that movably connects the display to the main body; wherein the hinge unit comprises a first support portion connected to the main body so as to be rotationally movable about a first axis by a pair of first hinges on the first axis extending along one of two sides of the display which are at right angles to each other, and a second support portion connected to the first support portion so as to be rotationally movable about a second axis parallel to the first axis by a pair of second hinges on the second axis biased toward one side located opposite to one side of the display along which the first axis extends with respect to the first axis, the display is supported by the second support portion so as to be rotationally movable about a third axis by a pair of third hinges on the third axis extending along other of the two sides of the display which are at right angles to each other, and at least any one of one of the pair of first hinges and one of the pair of second hinges is disposed between the pair of third hinges.




13. The imaging apparatus according to claim 12, wherein the second support portion comprises a first rotational movement operating portion which is away from the first axis and at one side located opposite to one side of the display along which the first axis extends and is provided so as to be exposed to an outer circumference of the display, and a second rotational movement operating portion which is disposed away from the second axis and at one side of the display along which the first axis extends and is provided so as to be exposed to the outer circumference of the display, and the display comprises a third rotational movement operating portion disposed away from the third axis and at one side located opposite to one side of the display along which the third axis extends.
14. The imaging apparatus according to claim 13, wherein the first rotational movement operating portion is provided so as to be exposed to one side located opposite to one side of the display along which the first axis extends on an outer circumference of the display.
15. The imaging apparatus according to claim 14, wherein the display comprises a cover that covers the hinge unit.
16. The imaging apparatus according to claim 13, wherein the display comprises a cover that covers the hinge unit.
17. The imaging apparatus according to claim 12, wherein the display comprises a rotational movement operating portion disposed away from the third axis and at one side located opposite to one side of the display along which the third axis extends, and the rotational movement operating portion comprises an engagement member movable between a locked position at which the display is prevented from being rotationally moved about the third axis by engagement with the second support portion and an unlocked position which is released from the engagement with the second support portion, and a biasing member that biases the engagement member toward the locked position.
18. The imaging apparatus according to claim 17, wherein the display comprises a cover that covers the hinge unit.
19. The imaging apparatus according to claim 12, wherein an initial torque of rotational movement of the display about the third axis is larger than an initial torque of rotational movement of the first support portion about the first axis and an initial torque of rotational movement of the second support portion about the second axis.
20. The imaging apparatus according to claim 12, wherein the main body comprises an engagement member movable between a locked position at which the second support portion is fixed to the main body by engagement with the second support portion and an unlocked position which is released from the engagement with the second support portion, and a biasing member that biases the engagement member toward the unlocked position, and the engagement member is pressed by the display rotationally moved about the third axis in a direction of separating from one surface of the main body and is moved to the locked position.
21. The imaging apparatus according to claim 12, wherein the display comprises a cover that covers the hinge unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
October 20, 2022